Case: 1:17-cv-02718 Document #: 85-1 Filed: 01/31/20 Page 1 of 8 PageID #:489




             Exhibit A
     Case: 1:17-cv-02718 Document #: 85-1 Filed: 01/31/20 Page 2 of 8 PageID #:490




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


SAMAR KAYYAL
                                                   CASE NO. 1:17-cv-02718
        Plaintiff,
                                                   District Judge Hon. John J. Tharp, Jr.
v.
                                                   Magistrate Judge Hon. Sidney I. Schenkier
ENHANCED RECOVERY COMPANY, LLC
a/k/a ERC and ENHANCED RESOURCE
CENTER

        Defendant.


                                 PROPOSED VOIR DIRE QUESTIONS

                Jurors Knowledge Of Judge, Parties, Witnesses And Counsel

                     1. Do you know or have any relationship with the Judge in this case?


                     2. Do you know or have any relationship with the parties in this case – Samar

                        Kayyal and Enhanced Recovery Company, LLC?


                     3. Do you know or have any relationship with the Witnesses in this case

                        including Kayyal Samar, Shelly Gensmer or Jason Davis?


                     4. Do you know or have any relationship with Plaintiff’s attorneys or their

                        law firm in this case – Mohammed Omar Badwan, Omar Tayseer

                        Sulaiman, Ahmad Tayseer Sulaiman, Alexander James Taylor, Marwan R.

                        Daher, Nathan Charles Volheim or Taxiarchis Hatzidimitriadis or the

                        Sulaiman Law Group, Ltd.?


                     5. Do you know or have any relationship with Defendant’s attorneys or their
Case: 1:17-cv-02718 Document #: 85-1 Filed: 01/31/20 Page 3 of 8 PageID #:491




                law firm in this case – Stephen H. Turner, Larissa G. Nefulda, Stephen R.

                Niemeyer or Lewis Brisbois Bisgaard & Smith LLP?


            6. Do you have any knowledge regarding this case other than what you have

                been told here today?


            7. Do you have any knowledge or experience with the Fair Debt Collection

                Practices Act?


            8. Do any of you have any personal knowledge of this case, or have you read

                or heard it discussed, or have an opinion regarding it?


         Jurors Involvement With The Legal System


            1. Have you ever been involved in a civil lawsuit as an individual or a

                company either as a Plaintiff or as a Defendant?


            2. What was the case about?


            3. Why and how were you involved in the case?


            4. Were you the Plaintiff or the Defendant in the case?


            5. What are your thoughts on the litigation process? Do you think it was fair?


            6. Do you think the litigation process resulted in a fair result in your case?


            7. Have you ever served on a jury before? Civil or criminal case?


            8. Have you ever served as a jury foreperson?
Case: 1:17-cv-02718 Document #: 85-1 Filed: 01/31/20 Page 4 of 8 PageID #:492




            9. Did the jury you served on reach a verdict?

            10. Do you understand that you must listen to all the evidence

                before reaching a conclusion regarding this case?

            11. Do you understand that you must follow the law the Judge will instruct

                you on, even if you disagree with the law as instructed by the Judge?


            12. Have any of you been sued for a past-due debt?


            13. Have any of you sued a debt collection company?


            Jurors Education History


            1. What level of education have you received? High School, College?


            2. Area of study and type of training received?


            Jurors Occupation


            1. What is your current occupation and previous occupations, and if you are

                retired, what are your former occupations?


            2. Have you or anyone in your family ever worked in the collection industry

                or for any credit bureaus? Explain.


            3. What are / were your job title(s) and job duty(s) at your current / former

                job?


            4. What is your spouse’s current occupation and previous occupations, and if

                they are retired, what are their former occupations?
Case: 1:17-cv-02718 Document #: 85-1 Filed: 01/31/20 Page 5 of 8 PageID #:493




            5. What are / were their job title(s) and job duty(s)?


            5. Are they currently or have they ever been responsible for managing /

                supervising other employee(s)? In what way do they manage or supervise

                employees?


            6. Have you or anyone you know applied for or worked for Enhanced

                Recovery Company, LLC or any other collection agency or any credit

                bureau?


            7. What was the name of the collection agency or credit bureau?


            8. What position was applied for and/or held?


            9. Did you or anyone you know resign from their employment with

                Enhanced Recovery Company, LLC or any other collection agency or

                credit bureau? If so, why?


            10. Were you or anyone you know terminated from their employment with

                Enhanced Recovery Company, LLC or any other collection agency or

                credit bureau? If so, why?


            11. Do you currently own your own business? What type of business? For

                how long?


            12. How many employee(s) do you have in your business?


            13. Do you monitor your employee(s) to make sure they are following their

                training and/or your companies policies and/or procedures?
Case: 1:17-cv-02718 Document #: 85-1 Filed: 01/31/20 Page 6 of 8 PageID #:494




            Experience With The Collection Industry


            1. Have you or your spouse and/or children ever had an account in

                collections?


            2. Have you had a good experience or a bad experience with the collection

                industry? Tell me about what happened?


            3. How were you / they treated by the collection industry?


            4. This lawsuit is being brought by an individual against a debt collection

                company. Knowing only that, would any of you favor the individual over

                the debt collector?


            5. What words come to mind when describing a debt collector?


            6. Do any of you have any feelings or preconceptions about debt collection

                companies?


            7. Have any of you, or anyone close to you, had a negative experience with a

                debt collection company? Explain.


            8. Have any of you ever been contacted by a debt collector or collection

                company? How were you treated?


            9. Have any of you ever received a phone call from a company attempting to

                collect on a past due balance?


            10. Have any of you ever disputed a balance that a company claimed you

                owed?
Case: 1:17-cv-02718 Document #: 85-1 Filed: 01/31/20 Page 7 of 8 PageID #:495




            11. Have any of you reviewed or participated in any internet debt advice

                groups or message boards?


            12. Have any of you filed a complaint with a government agency or the Better

                Business Bureau regarding a debt collection company?


            13. Do any of you believe that people should not have to repay their financial

                debts or that debts should be forgiven?


            14. Have any of you conducted internet research on debt collection

                companies?


            15. Would any of you consider working for a debt collection company?


            16. Have you ever received a call from a company that was intended for

                someone other than you? Tell me about that conversation.


            17. Did the company call you after you advised that the company was calling

                the wrong number? How did it make you feel?


            Burden of Proof / Damages / Impartiality


            1. Is there anything that would prevent you from being fair and impartial to

                the Plaintiff and the Defendant in this case?


            2. Do you have a bias toward either the Plaintiff or the Defendant in this

                case? Who? Why?


            3. Can you be fair and impartial to the Plaintiff and the Defendant in this

                case?
Case: 1:17-cv-02718 Document #: 85-1 Filed: 01/31/20 Page 8 of 8 PageID #:496




            4. Preponderance of the evidence means proof which leads the jury to find

                that the existence of the contested fact is more probable than not. Are any

                of you unable to require that the Plaintiff prove the allegations against

                defendant by a preponderance of the evidence?


            5. Do any of you believe that Defendant should have to prove that it is not

                liable to Plaintiff?


            6. A juror’s duty is to listen to all the evidence and only then, after hearing

                all the parties present their case, make up your mind about the claims. Do

                you commit to listen to all of the evidence and not reach a conclusion until

                you have reviewed all of the evidence?


            7. Do you commit to follow the law as instructed by the judge, even if you

                personally disagree with the law?


            8. Is there anything about the nature of this case that would make it difficult

                for any of you to be a fair and impartial juror in this case?


            9. Do any of you have any concern that you cannot be fair and impartial to a

                debt collection company?


            10. Is there anything that we have talked about that would prevent any of you

                from being fair and impartial to both sides in this case?


            11. Do any of you have any opinion of the legal system that may interfere in

                your ability to be a fair and impartial juror in this case?
